 576DECISIONSOF NATIONALLABOR RELATIONS BOARDPigglyWigglyWestMonroe,Inc.Baker PigglyWiggly Stores of LouisianaandRetailClerksInternationalAssociation,Local Union No. 210,AFL-CIO,Petitioner.Case 15-RC-4205January 6, 1970DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing washeld before Andy N. Stalder, HearingOfficer.The Hearing Officer's rulings made at thehearing arefree from prejudicial error and arehereby affirmed. The Employer and Petitioner havefiled briefs.Upon the entire record in this case, the NationalLaborRelationsBoard finds:1.The Employeris engagedin commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Employer would not stipulate that thePetitionerisalabororganizationwithinthemeaning ofSection 2(5) of the Act. The Petitionerischarteredby the Retail ClerksInternationalAssociation; it deals with and has contracts withemployers concerning wages, hours, and workingconditionsof their employees.We find thatPetitionerisa labor organizationwithinthemeaning ofSection 2(5) of the Act.3.A question affecting commerce existsconcerningthe representation of certain employeesof the Employer within the meaning of Sections9(c)(1) and 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collectivebargainingwithin themeaning ofSection 9(b) of the Act:All regular full-time and part-time grocery andproduce employees at the Employer's four storeslocated at 2903 Cypress Street, West Monroe,Louisiana,402North4thStreet,Monroe,Louisiana,9thStreetandWinnsboroRoad,Monroe, Louisiana, and 8015 DeSiard Street,OuachitaParish,Louisiana;excludingstoremanagers,assistantstoremanagers,meatdepartment employees, guards, watchmen, andsupervisors as defined in the Act.5.During the course of the hearing, the Employerattempted to adduce evidence pertaining to thenecessity of producing theExcelsior'list in this case.The Hearing Officer sustained objections to this lineof inquiry on the basis that this issue should not belitigated in a representation hearing. In contendingthat this ruling was improper, the Employer urgesthat the preelection hearing is the only time theissuecould be raised as to the applicability ofExcelsior,and that the denial of the right to adducesuch evidence is a denial of due process.For the reasons fully set forth inMurphy BondedWarehouse,Inc.,180 NLRB No. 29, we find thattheHearingOfficer's rulingwas not prejudicialerror and shall require the furnishing in this case ofan election eligibility list containing the names andaddresses of all the eligible voters, to be provided bythe Employer in accordance with the conditions setout below.[Direction of Election= omitted from publication.]'Excelsior UnderwearInc,156 NLRB 1236.'In order to assure that all eligible votersmay have the opportunity tobe informed of the issues in the exerciseof their statutory right to vote, allparties to the election shouldhave access to a list of voters and theiraddresseswhichmay be used to communicatewith themExcelsiorUnderwearInc,156NLRB1236;N L R B vWyman-Gordon Company,394 U S 759Accordingly, it is hereby directedthat an electioneligibilitylist,containing the names and addresses of all the eligiblevoters,must befiled by the Employer with the Regional Director for Region15 within 7days ofthe date of this Decision and Directionof Election The RegionalDirector shall make the list available to all partiesto the electionNoextension of time to file this list shall be grantedby theRegionalDirectorexcept inextraordinarycircumstancesFailure to comply with thisrequirement shall be grounds for setting aside the electionwhenever properobjectionsare filed180 NLRB No. 88